VAN DYKE, P. J.
This is an appeal from a judgment entered upon a jury’s verdict which found appellant guilty of robbery in the second degree.
Upon appellant’s request this court appointed counsel to represent him on appeal. Counsel has advised the court that in addition to reviewing the record, he conferred personally with appellant and with the attorney who represented him at the trial; and that he finds no merit in the appeal. Appellant was so advised and was granted 30 days within which to file a brief in propria persona if he so desired. This he has not done.  Nevertheless, we have made an independent examination of the record and have concluded there was no error. The record shows the victim of the robbery positively identified appellant.
The judgment is affirmed.
Peek, J., and Schottky, J., concurred.